DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 9/28/2021 and been entered and made of record. Claims 1-20 remain pending in this application.
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues that Nakao the color conversion process in Nakao is not triggered when the difference between white character and white background is zero. Examiner respectfully argue that although Nakao does not recited the exact wordings as the claimed limitation, Nakao teaches or suggests the claimed limitation as follows: Nakao teaches the color conversion process as shown in figure 8, the “contents display” image on the left is converted to “contents print” image on the right and in this conversion the character is converted from white to black character which read on applicant’s claimed limitation of “performed conversion on a pixel of the outer edge of the recognized object into a color other than the specific color”. This color conversion occurs in a case where a difference between the color of the recognized object (white character of “contents display”) and the specific color (white background of “contents print”) is smaller than a first reference (the difference between white character and white background is zero since there is no difference between white character and white background, therefore also suggests the difference is smaller than a reference). Therefore as discussed above, the color conversion process in Nakao is occurred in a case where the difference between white character and white background is zero.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2003/0197880 A1 to Nakao.
As to claim 1, Nakao discloses an information processing apparatus (recording apparatus of figure 1, figure 8 and abstract) comprising:
a processor (CPU 100 of figure 1), configured to:
recognizes an object (character) which is included in an image (left image in figure 8) and is expressed using a single color (white character as shown in the left image of figure 8); and

As to claim 2, Nakao further discloses wherein the processor performs conversion on a pixel at a part other than the outer edge of the recognized object which is in contact with an inside of the area into the color other than the specific color (thickness of black character of the right image of figure 8).
As to claim 3, Nakao further discloses wherein the processor performs conversion using the color of the area as the color other than the specific color (black background color of the left image of figure 8).
As to claim 4, please see similar rejection to claim 3 above.
As to claim 7, Nakao further discloses wherein the image, on which the conversion is performed, is output to a medium using a plurality of toners which 
As to claim 8, please see similar rejection to claim 7 above.
As to claim 20, claim 20 is for a non-transitory computer readable medium (101 of figure 1) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0197880 A1 to Nakao in view of U.S. Patent Publication No. 2005/0062987 A1 to Hashimoto et al.
claim 9, Nakao discloses the information processing apparatus as recited in the parent claim. Nakao does not expressly disclose wherein the processor performs conversion using a color of a toner, which has a largest residual quantity, of the plurality of toners as the color other than the specific color.
Hashimoto, in the same area of image forming apparatus, teaches wherein the processor performs conversion using a color of a toner, which has a largest residual quantity, of the plurality of toners as the color other than the specific color (color conversion is determined based on the remaining amounts of toners; paragraphs 0050-0055).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakao’s information processing apparatus by the teaching of Hashimoto because it would allow for printing of the output image using the color toner with the most amount of toner remaining in the MFP. 
As to claim 10, please see similar rejection to claim 9 above.
Claims 11-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0197880 A1 to Nakao in view of U.S. Patent Publication No. 2013/0322747 A1 to Ozawa.
As to claim 11, Nakao further discloses the processor performs conversion on only a pixel in a location, which is in contact with the area, of the outer edge of the recognized object into the color other than the specific color (outer edge of the character is converted to black as shown in the right image of figure 8; paragraphs 0061-0067).

Ozawa, in the same area of image processing, teaches a case (target image 50; figure 3A) where two or more areas, which have different colors (55-56 with different background colors), are in contact with the outer edge of the recognized object and a color of any of the areas is designated (character edge are in contact with the backgrounds 55-56; paragraphs 0030-0032).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakao’s information processing apparatus by the teaching of Ozawa because it would allow for color conversion of the input image with a plurality of different color image areas.
As to claims 12-14 and 17, please see similar rejection to claim 11 above.
Allowable Subject Matter
Claims 5-6, 15-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUNG D TRAN/Primary Examiner, Art Unit 2675